DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2019 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argued, pages 11-17, Lyman et al’s lack of teaching of new claim language “separately learned mask” and “…integrated acquisition information as input into a deep neural network that comprises a separately learned mask that integrates acquisition information into the deep neural network.” In the interview, dated 8/9/2022, Examiner was able to clarify from the interview the regarding the separate mask and the integration of acquisition information for classification. An updated search Lyman et al (US 2020/0160966) addresses separated learning mask in 0120-0122, where a mask is learned based on density with upper/lower data set, and Ritt et al teaches in figure 1 and 0018-0022 where the use of acquisition information data is used by the neural network for classification. Please see the Office Action below for further detail. 



Claim Rejections - 35 USC § 101
Applicant’s arguments (pages 7-10), see Amendment, filed 8/9/2022, with respect to “computer program product” have been fully considered and are persuasive.  The 35 USC 101 rejections has been withdrawn. Applicant pointed to paragraph 0004 where computer program product is detail as computer readable storage medium is not a transitory signal per se. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman et al (US 2020/0160966) in view of Ritt et al (US 2015/0016699).
Claim 1:
Lyman et al (US 2020/0160966) teach:
A system (figure 1 and 0005 teaches the use of medical scan processing system, where 0027 further teach use of processor), comprising a processor to: 
receive an image with corresponding acquisition information (0053 and 0054 teach medial scan image with RGB (red-green-blue) or other color value with scan data such as machine mode data (acquisition information));
comprises a separately learned mask (0120-0122 teaches the use of neural network for classifying data, where 0122 further teaches using of density windowing with masking of upper density or lower density values on regions for abnormal detection, which use of mask focusing on density of upper/lower is view as a separate learned mask)
Lyman et al teaches all the subject matter above, but the following is taught by Ritt et al:
classify the image using the corresponding acquisition information via a deep neural network comprising integrated acquisition information as input into a deep neural network that that integrates acquisition information into the deep neural network (figure 1 and paragraphs 0018-0022, especially 0021 teaches classification using neural network (deep neural network) considered according to DICOM tags, where 0019 detail the DICOM tag includes information such as various types of medical imaging systems, e.g., a computed tomography (CT) scanner, and magnetic resonance imaging (MRI) system, which also includes image data such as specifying pixel location, intensity, image format such as JPEG, GIF and PNC…etc, which all of this is view as acquisition information).
Lyman et al and Ritt et al are both in the field of image analysis, especially the use of neural network for classification of medical images from medical scanning/imaging devices such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the neural network of Lyman et al with the classification neural network of Ritt et al with acquisition information such would provide re-processed and/or sub-sampled phantom image data along with a classification determined either by analyzer 110 in relation to a preset threshold value giving it a 95% probability of being correct as disclosed by Ritt et al in 0024. 




Claim 2:
Lyman et al teaches:
The system of claim 1, wherein the integrated acquisition information comprises the separately learned mask that is learned by operating a plurality of fully connected layers and applied to different convolutional layers in different depths of the deep neural network (0125 teaches plurality of layer of the neural network model, which can include an upper density value cut off and/or lower density value cut off used to mask some of the pixel data of an incoming image, kernel values, filter parameters, bias parameters, and/or parameters characterizing one or more of a plurality of convolution functions of the neural network model; 0120-0122 teaches the use of neural network for classifying data, where 0122 further teaches using of density windowing with masking of upper density or lower density values on regions for abnormal detection, which use of mask focusing on density of upper/lower is view as a separate learned mask).

Claim 3:
Lyman et al teaches:
The system of claim 1, wherein the integrated acquisition information comprises the separately learned mask that is learned individually for each layer of the deep neural network (0125 teach plurality of layer of the neural network model, which can include an upper density value cut off and/or lower density value cut off used to mask some of the pixel data of an incoming image, kernel values, filter parameters, bias parameters, where these are considered as mask for each weighted layer of the plurality layer neural network (deep neural network); 0120-0122 teaches the use of neural network for classifying data, where 0122 further teaches using of density windowing with masking of upper density or lower density values on regions for abnormal detection, which use of mask focusing on density of upper/lower is view as a separate learned mask).
Claim 4:
Lyman et al teaches:
The system of claim 1, wherein the integrated acquisition information is concatenated to a feature before a decision layer of the deep neural network (0032-0033 teaches mapping longitudinal data 433 (linking) regarding identified abnormalities data (feature) to determine classification (use of deep neural network for decision regarding classification)).

Claim 6:
Lyman et al teaches:
The system of claim 1, wherein the acquisition information comprises information related to an acquisition process of the image (0058 teaches acquisition process such as MRI scan, FLAIR sequence; figure 4 and 0049 teaches acquisition process such as CT, X-ray, MM, PET scan, Ultrasound, EEG, mammogram, radiological scan).

Claim 7:
Lyman et al teaches:
The system of claim 1, wherein the acquisition information and image is received as Digital Imaging and Communications in Medicine (DICOM®) data (figure 4 and 0049 teaches the use of DICOM format as the standardized image format for medical scan entry).
Claim 8:
Lyman et al (US 2020/0160966) teach:
A computer-implemented method (figure 9 teaches flowchart/method), comprising: 
receiving, at a trained deep neural network comprising integrated acquisition information, an image with corresponding acquisition information (0053 and 0054 teach medial scan image with RGB (red-green-blue) or other color value with scan data such as machine mode data (acquisition information). Page 17 of 20P201905498US01
comprises a separately learned mask (0120-0122 teaches the use of neural network for classifying data, where 0122 further teaches using of density windowing with masking of upper density or lower density values on regions for abnormal detection, which use of mask focusing on density of upper/lower is view as a separate learned mask)
Lyman et al teaches all the subject matter above, but the following is taught by Ritt et al:
classify the image using the corresponding acquisition information via a deep neural network comprising integrated acquisition information as input into a deep neural network that that integrates acquisition information into the deep neural network (figure 1 and paragraphs 0018-0022, especially 0021 teaches classification using neural network (deep neural network) considered according to DICOM tags, where 0019 detail the DICOM tag includes information such as various types of medical imaging systems, e.g., a computed tomography (CT) scanner, and magnetic resonance imaging (MRI) system, which also includes image data such as specifying pixel location, intensity, image format such as JPEG, GIF and PNC…etc, which all of this is view as acquisition information).
Lyman et al and Ritt et al are both in the field of image analysis, especially the use of neural network for classification of medical images from medical scanning/imaging devices such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the neural network of Lyman et al with the classification neural network of Ritt et al with acquisition information such would provide re-processed and/or sub-sampled phantom image data along with a classification determined either by analyzer 110 in relation to a preset threshold value  giving it a 95% probability of being correct as disclosed by Ritt et al in 0024. 
Claim 9:
Lyman et al teaches:
The computer-implemented method of claim 8, comprising separately learning the separately learned mask by operating a plurality of fully connected layers and applying the separately learned mask to different convolutional layers at different depths of the deep neural network to integrate the acquisition information into the trained deep neural network (0125 teaches plurality of layer of the neural network model, which can include an upper density value cut off and/or lower density value cut off used to mask some of the pixel data of an incoming image, kernel values, filter parameters, bias parameters, and/or parameters characterizing one or more of a plurality of convolution functions of the neural network model; 0120-0122 teaches the use of neural network for classifying data, where 0122 further teaches using of density windowing with masking of upper density or lower density values on regions for abnormal detection, which use of mask focusing on density of upper/lower is view as a separate learned mask).

Claim 10:
Lyman et al teaches:
The computer-implemented method of claim 8, comprising training the deep neural network by concatenating the separately learned mask to a feature before a decision layer of the deep neural network (0125 teach plurality of layer of the neural network model, which can include an upper density value cut off and/or lower density value cut off used to mask some of the pixel data of an incoming image, kernel values, filter parameters, bias parameters, where these are considered as mask for each weighted layer of the plurality layer neural network (deep neural network); 0120-0122 teaches the use of neural network for classifying data, where 0122 further teaches using of density windowing with masking of upper density or lower density values on regions for abnormal detection, which use of mask focusing on density of upper/lower is view as a separate learned mask; 0120-0122 teaches the use of neural network for classifying data, where 0122 further teaches using of density windowing with masking of upper density or lower density values on regions for abnormal detection, which use of mask focusing on density of upper/lower is view as a separate learned mask).

Claim 11:
Lyman et al teaches:
The computer-implemented method of claim 8, comprising learning the separately learned mask individually for each layer of the deep neural network to integrate the acquisition information into the trained deep neural network (0032-0033 teaches mapping longitudinal data 433 (linking) regarding identified abnormalities data (feature) to determine classification (use of deep neural network for decision regarding classification)).

Claim 12:
Lyman et al teaches:
The computer-implemented method of claim 8, wherein classifying the image comprises generating comprises classifying the images as a cancer (0256 and 0276 teaches classification category such as cancer).

Claim 13:
Lyman et al teaches:
The computer-implemented method of claim 8, wherein classifying the image comprises generating comprises generating a breast density (figure 4 and 0049 and 0054 teaches scan for mammogram (breast density)).
Claim 14:
Lyman et al teaches:
The computer-implemented method of claim 8, wherein classifying the image comprises generating comprises generating a risk (0040 teaches medical scan image analysis for patient risk factor, 0054 teaches severity of patient symptoms risk indicator, 0059 teaches risk history and 0073, 0124, 0134-0136).

Claim 15:
Lyman et al (US 2020/0160966) teach:
A computer program product for classifying images, the computer program product comprising a computer-readable storage medium (0141-0142) having program code embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program code executable by a processor to cause the processor to: 
receive an image with corresponding acquisition information at a trained deep neural network comprising integrated acquisition information (0053 and 0054 teach medial scan image with RGB (red-green-blue) or other color value with scan data such as machine mode data (acquisition information));
comprises a separately learned mask (0120-0122 teaches the use of neural network for classifying data, where 0122 further teaches using of density windowing with masking of upper density or lower density values on regions for abnormal detection, which use of mask focusing on density of upper/lower is view as a separate learned mask)
Lyman et al teaches all the subject matter above, but the following is taught by Ritt et al:
classify the image using the corresponding acquisition information via a deep neural network comprising integrated acquisition information as input into a deep neural network that that integrates acquisition information into the deep neural network (figure 1 and paragraphs 0018-0022, especially 0021 teaches classification using neural network (deep neural network) considered according to DICOM tags, where 0019 detail the DICOM tag includes information such as various types of medical imaging systems, e.g., a computed tomography (CT) scanner, and magnetic resonance imaging (MRI) system, which also includes image data such as specifying pixel location, intensity, image format such as JPEG, GIF and PNC…etc, which all of this is view as acquisition information).
Lyman et al and Ritt et al are both in the field of image analysis, especially the use of neural network for classification of medical images from medical scanning/imaging devices such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the neural network of Lyman et al with the classification neural network of Ritt et al with acquisition information such would provide re-processed and/or sub-sampled phantom image data along with a classification determined either by analyzer 110 in relation to a preset threshold value giving it a 95% probability of being correct as disclosed by Ritt et al in 0024. 

Claim 16:
Lyman et al teaches:
The computer program product of claim 15, further comprising program code executable by the processor to operate a plurality of fully connected layers to learn the separately learned mask that integrates the acquisition information and apply the separately learned mask to different convolutional layers at different depths of the deep neural network (0125 teaches plurality of layer of the neural network model, which can include an upper density value cut off and/or lower density value cut off used to mask some of the pixel data of an incoming image, kernel values, filter parameters, bias parameters, and/or parameters characterizing one or more of a plurality of convolution functions of the neural network model; above teaches the separately learned mask).

Claim 17:
Lyman et al teaches:
The computer program product of claim 15, further comprising program code executable by the processor to concatenate the integrated acquisition information to a feature before a decision layer of the deep neural network (0032-0033 teaches mapping longitudinal data 433 (linking) regarding identified abnormalities data (feature) to determine classification (use of deep neural network for decision regarding classification)).

Claim 18:
Lyman et al teaches:
The computer program product of claim 15, further comprising program code executable by the processor to learn the separately learned mask individually for each layer of the deep neural network to integrate the acquisition information (0125 teach plurality of layer of the neural network model, which can include an upper density value cut off and/or lower density value cut off used to mask some of the pixel data of an incoming image, kernel values, filter parameters, bias parameters, where these are considered as mask for each weighted layer of the plurality layer neural network (deep neural network); above teaches the separately learned mask).




Claim 19:
Lyman et al teaches:
The computer program product of claim 15, further comprising program code executable by the processor to classify the image as cancerous (0256 and 0276 teaches classification category such as cancer).

Claim 20:
Lyman et al teaches:
The computer program product of claim 15, further comprising program code executable by the processor to generate a breast density (figure 4 and 0049 and 0054 teaches scan for mammogram (breast density)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GLOTTMANN et al (US 2020/0043600) teach SYSTEMS AND METHODS FOR IMPROVED ANALYSIS AND GENERATION OF MEDICAL IMAGING REPORTS
Sung et al (US 2019/0183429) teach DEEP-LEARNING-BASED CANCER CLASSIFICATION USING A HIERARCHICAL CLASSIFICATION FRAMEWORK



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656